Thompson, J.
I concur in granting a new trial, on the ground that the verdict is against evidence. The material and turning point on the question of adverse possession, related to the site of what is called the Beekman house. This house appears, from the evidence, to have been built in the year 1785; and if it stood, on the same place where Teller’s brick house formerly did, á twenty years’ adverse possession was clearly made out, otherwise not. After such a lapse of time, and the material and important alterations which that part of the city has undergone, the inquiry must be, in some measure, vague and uncertain, especially where recourse is had to the mere recollection of witnesses, without any particular facts to direct them in the location. Four witnesses, on the part of the plaintiff, swear very positively that the premises in question were vacant in the year 1791. If so, the Beekman house could not have stood there. About the same number of witnesses on the part of the defendants, appear to swear, with equal confidence, that the defendants’ house now stands where the Beekman house formerly did. The opinion of these witnesses seemed to be formed, in a great measure, from their impressions, as to its relative situation, from houses on the opposite side of the street, as also by a reference to Chamber-street. The almost total changes in these objects must render the opinion very uncertain. I place my judgment, principally, upon the testimony of William Lewis, a witness on the part of the plaintiff. He relates a fact, which, if true, is conclusive to show, that the Beekman house did not stand upon the site of the Teller brick house. He swears, that in the year 1791, or shortly after, he took four or fine loads of broken bricks• out of the cellar of the brick house, occupied by *185Isaac Teller before the war ; that the lot on which that house stood was vacant, and continued so for some time. The credibility of this witness was not called in question. And I am not able to surmount the conclusion, necessarily arising from this fact, that the Beekman house could not have stood on the site of the Teller brick house. In direct opposition to which, however, the verdict of the jury was found.
2. With respect to the rejection of the evidence, offered at the trial, of a tenancy in common, I concur with the Chief Justice. The adverse possession relied upon by the defendants, was that which had been derived from Theophilus Beekman; and the offer on the part of the plaintiff to show that he entered as a tenant in common, was for the purpose of destroying the hostile character of his possession. But it would not have that effect, unless he entered as a tenant in common with the plaintiff. The possession of one tenant in common enures to the benefit of his co-tenants, by reason of the privity of estate. And the offer to show that Beekman entered as a tenant in common under the same title, does not imply any privity of estate between him and the lessors of the plaintiff unless he entered as tenant in common with them. Who Beekman's co-tenants in common were, was not offered to be shown. They might have held under a title hostile to the plaintiff ; and if so, the testimony offered would have been nugatory. The general and qualified offer to prove that Beekman held under the same title, was too vague and indefinite, All parties, in one sense, held under the same title, as all titles are derived from the government; and parties often hold under the same title, in a less remote sense, and still hold adverse to each other. All privity of estate may have been severed at a remote period, and the holding become adverse. Whether Beekman entered as a tenant in common with others, or in his own right, was perfectly immaterial, unless he entered as a tenant in common with the lessors of the plaintiff; this was the only point of view in which his entry could enure to their benefit, and this the plaintiff refused to admit. The testimony, in any other point of view, would have been irrelevant, and, of course, was properly rejected.
New trial granted.